Exhibit 10.1
 




 
RELEASE OF TENANT GUARANTY
 


DANSVILLE PROPERTIES, LLC, for itself, its agents, representatives, employees,
shareholders, officers, directors, attorneys, successors or assigns, divisions,
subsidiaries, and affiliated companies (collectively “Dansville Properties”)
hereby releases and waives MISCOR Group, Ltd., together with its agents,
representatives, employees, shareholders, officers, directors, attorneys,
successors or assigns, divisions, subsidiaries, and affiliated companies
(collectively “MISCOR”) from any claim, demand, action, or cause of action known
or unknown, current or future, which Dansville Properties may have or may have
ever had against MISCOR under the terms of the Tenant Guaranty dated January 16,
2008 (“Agreement”).  Further, Dansville Properties promises not to ever bring
suit against MISCOR alleging any claim for breach of the Tenant Guaranty.
 





 
Dansville Properties, LLC
         
Lawrence D. Mehlenbacher, Sole Member



Witnessed:
         
Richard Rizzieri
 